Citation Nr: 1011855	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  99-13 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PSD).  

2.  Entitlement to service connection for a knot in the 
stomach and back causing leg paralysis.

3.  Evaluation of peripheral neuropathy of the right upper 
extremity, currently evaluated as 10 percent disabling.

4.  Evaluation of peripheral neuropathy of the left upper 
extremity, currently evaluated as 10 percent disabling.

5.  Evaluation of peripheral neuropathy of the right lower 
extremity, currently evaluated as 10 percent disabling.

6.  Evaluation of peripheral neuropathy of the left lower 
extremity, currently evaluated as 10 percent disabling.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to 
January 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Cleveland, 
Ohio, VA Regional Office (RO).

This case has previously come before the Board.  In October 
2007, the matters were remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  

In connection with his appeal, the Veteran testified before 
the undersigned Veterans Law Judge in Washington, D.C., via 
videoconference in July 2007.  A transcript of the hearing 
has been associated with the claims file.  

The issues of entitlement to service connection for a knot in 
the stomach and back causing leg paralysis, and in regard to 
the evaluation of peripheral neuropathy of the right upper 
extremity, left upper extremity right lower extremity, and 
left lower extremity being remanded are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

In June 2009, prior to the promulgation of a decision in the 
appeal, the AOJ granted service connection for PSD, and thus, 
there is no longer a controversy regarding the benefits 
sought as to the issue of entitlement to service connection 
for PSD.


CONCLUSION OF LAW

There is no longer an issue of fact or law before the Board 
pertaining to the claim of entitlement to service connection 
for PSD.  38 U.S.C.A. §§ 511, 7104, 7105 (West 2002 & Supp. 
2009); 38 C.F.R. § 20.101 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that 
affects the provision of benefits by the Secretary to the 
veterans or the dependents or survivors of veterans.  38 
U.S.C.A. § 511(a) (West 2002 & Supp. 2009).  All questions in 
a matter which under section 511(a) of title 38, United 
States Code, are subject to decision by the Secretary shall 
be subject to one review on appeal to the Secretary.  Final 
decisions on such appeals shall be made by the Board.

Decisions of the Board shall be based on the entire record in 
proceedings and upon consideration of all evidence and 
material of record and applicable provisions of law and 
regulation.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2009).  
The Board may dismiss any appeal which fails to allege error 
of fact or law in the determination being appealed.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2009).  In addition, a 
substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 
20.204(b) (2007). Withdrawal may be made by the appellant or 
by his or her authorized representative, except that a 
representative may not withdraw a substantive appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c) (2009).

In June 2009, after the Veteran filed a substantive appeal in 
regard to service connection for PSD, the AOJ granted the 
claim.  Therefore, the issue on appeal in that regard has 
been resolved and has rendered moot the administrative claim 
on appeal to the Board.  Therefore, having resolved the 
Veteran's claim in his favor, there is no longer a question 
or controversy remaining.  38 C.F.R. § 3.4 (2009).  The Board 
notes no exceptions to the mootness doctrine present because 
the relief sought on appeal, the initial award of service 
connection, has been accomplished without the need for action 
by the Board.  See, e.g., Thomas v. Brown, 9 Vet. App. 269, 
270 (1996); Hudgins v. Brown, 365, 367-68 (1995). 38 U.S.C.A. 
§§ 511, 7104, 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 20.101 (2009).

Accordingly, the issue of entitlement to service connection 
for PSD is dismissed.


ORDER

The appeal in regard to service connection for PSD is 
dismissed.


REMAND

In the October 2007 remand, the Board requested that an 
opinion be obtained as to: 1) the degree of impairment of 
each extremity in terms of mild, moderate, moderately severe, 
or severe with marked muscular atrophy due to the service-
connected peripheral neuropathy of the upper right and upper 
left extremities and the lower right and lower left 
extremities; 2) the impact of peripheral neuropathy of the 
upper and lower extremities on the Veteran's employability, 
and 3) the nature and etiology of any paralysis of the legs.  
In that regard, the Veteran was afforded a VA examination in 
May 2009 and the report of examination notes that an 
electromyography (EMG) was ordered.  The EMG results have not 
been associated with the claims file, and the opinion 
provided does not adequately address the questions posed, to 
include whether the degree of impairment due to peripheral 
neuropathy has any impact on the Veteran's employability.  In 
addition, a September 2009 VA examination report reflects 
complaints of an increase in relevant symptoms.  

In addition, the opinion is inadequate for purposes of 
determining the nature and etiology of paralysis of the legs, 
if any.  The Board notes that once VA undertakes the effort 
to provide an examination when developing a service-
connection claim, even if not statutorily obligated to do so, 
it must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  Under the 
circumstances, in this case, the Board finds that further 
development is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should associate with the 
claims file the results of the EMG noted 
in the October 2007 VA examination report.  
If the results are unavailable, such 
should be documented in the record.  

2.  The AOJ should schedule the Veteran 
for a VA examination.  The examiner's 
attention should be directed to this 
remand, as well as the October 2007 
remand, and the claims file should be made 
available for review in conjunction with 
the examination.  All necessary tests 
should be accomplished.  The AOJ should 
request that the examiner provide an 
opinion as to: 1) the degree of impairment 
of each extremity in terms of mild, 
moderate, moderately severe, or severe 
with marked muscular atrophy due to the 
service-connected peripheral neuropathy of 
the upper right and upper left extremities 
and the lower right and lower left 
extremities; and 2) the impact of 
peripheral neuropathy of the upper and 
lower extremities on the Veteran's 
employability.  If any increase in 
disability is identified during the 
relevant period, the date or dates of any 
increase should be reported, to the extent 
possible.  

In addition, the AOJ should request that 
the VA examiner express an opinion in 
terms of whether it is "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood) 
that any identified knot in the stomach 
and back causes paralysis in the legs 
and/or whether such is related to service 
or service-connected disability, to 
include peripheral neuropathy.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

3.  In light of the above, the claims 
should be readjudicated.  The AOJ should 
review any medical opinion obtained for 
adequacy and take all further development 
necessary in that regard prior to 
returning the claims file to the Board.  
If the benefits sought on appeal remain 
denied, a supplemental statement of the 
case should be issued.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


